Citation Nr: 1758124	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  11-23 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an increased rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1969 to November 1970, from June 1988 to December 1988, and from November 1990 to August 1991. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.
 
The Board remanded the case for further development in June 2017.  The case has since been returned to the Board for appellate review.

A hearing was held before the undersigned Veterans Law Judge in March 2017.  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran's PTSD has not been productive of total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for the Veteran's PTSD are not met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION


The Board has considered the Veteran's claim and decided entitlement based on the evidence or record.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the Veteran's PTSD is currently assigned a 70 percent disability evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that diagnostic code, a 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be an exhaustive list.  The Board need not find all or even some of the symptoms to award a specific rating.  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Entitlement to a specific disability rating, however, requires "sufficient symptoms of the kind listed in the [relevant rating] requirements, or others of similar severity, frequency[,] or duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed .Cir.2013).  "Although the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of [occupational and social] impairment."  Id.   

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126.  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  

In assessing the degree of psychiatric disability, Global Assessment of Functioning (GAF) scores are for application and reflect the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996); see also 38 C.F.R. § 4.125, 4.130. However, a GAF score assigned in a case is not entirely dispositive of the evaluation issue.  Rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126 (a).

A GAF score ranging 41 to 50 is contemplated for serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  Id.

A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) and result in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  Id.

Further, GAF scores between 81 and 90 indicate that symptoms to be absent or minimal (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members.).  Id.  

The Board notes that the use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  In this case, however, DSM-IV was in use at the time of the August 2009 VA examination.  Thus, the GAF scores assigned remain relevant for consideration in this appeal.  Id.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that an evaluation in excess of 70 percent for PTSD is not warranted.  As noted above, an evaluation of 100 percent for PTSD requires total occupational and social impairment.  In this case, the Board finds that the Veteran does not have total social impairment.  

The Veteran was first afforded a VA examination during the appeal period in August 2009.  At that examination, the examiner noted that the Veteran would become irritable when in a job situation, and that his social difficulties may be related to him retiring with less than 25 years of service.  However, with regards to his social impairment, the examiner noted that the Veteran can shop, is able to take vacations, and recently spent three days in the Pocono Mountains with his sister.  Notably the examiner provided a GAF score of 58.

As noted above, the Veteran GAF score of 58 indicates that there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

Indeed, the Veteran's treatment at the Baltimore VAMC shows that the Veteran does not have total social impairment.  In fact, there is a notation that the Veteran missed the socializing from work.  See May 2011 VA treatment record.

Subsequently, the Veteran was afforded a July 2013 VA examination.  At that examination, the examiner noted that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Importantly, the examiner noted that the Veteran does date women regularly and that his children come over to visit and help with chores around the house.  The Veteran also reported that he goes to the gym several times per week, and likes to play cards and checkers with other Veteran friends daily.  The examiner noted that the Veteran's PTSD symptoms cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.

The Veteran has additional VA treatment records which comment on the Veteran's social activity.  In this regard, there is a note in the record that the Veteran tends to socialize with a small group of people and does not go out a great deal.  The record shows that the Veteran enjoys playing cards, dominoes, and checkers with his friends.  See June 2016 VA treatment record; October 2015 VA treatment record.

More recently, at an August 2016 VA examination, the examiner indicated that the Veteran's symptoms were best summarized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner noted that the Veteran lived with his 36 year old son, and dates women regularly.  Further the examiner stated that currently socialization is mildly impacted by occasional irritability, but the veteran retains ability to demonstrate appropriate social behavior by walking away if he gets irritable or upset.  Notably, at that examination, the Veteran reported that he is close with his family, and that his children and grandchildren regularly come over to visit.  However, the Veteran also reported that he prefers to stay to himself during the holidays.

The AOJ obtained an opinion on the Veteran's service-connected PTSD in November 2016.  At that examination, the examiner noted that the previous VA examinations presented a mixed picture of symptoms and occupational impairment.  The examiner noted that the since the Veteran retired, he has been stable on psychological medication for his PTSD until a recent brief hospitalization.  However, he further noted that the Veteran's most recent progress note from his psychiatrist indicated general improvement in the Veteran's symptoms.  The examiner ultimately opined that given the inconsistent evidence, it would be speculative to comment on how the Veteran's current PTSD symptoms would impact his ability to function in an occupational setting.  The examiner did not discuss how the Veteran's PTSD would impact his ability to function in a social setting.

The Board notes that the Veteran provided a November 2013 letter from his physician's assistant.  The physician's assistant stated that the Veteran is unable to sit in an enclosed place or be around other people for any amount of time.  While the physician's assistant went on to state that the Veteran should be considered for unemployability, he did not comment on the severity of the Veteran's social impairment.

The Veteran testified to the symptomatology of his PTSD at a March 2017 Board hearing.  When describing his social life, the Veteran testified that he will not sit in in the middle of the floor when he goes to a restaurant.  Instead, he will sit at a booth with a window.  See Bd. Hrg. Tr. at 9.  Further, the Veteran stated that he does not go to crowded places.  When asked about attending a festivity where there may be a crowd, the Veteran testified that it depends on how he feels that day.  Id. at 10.  He also testified that he may go over a friend's house, if the friend is a Vietnam veteran.  Id.

The Veteran further testified that he has a good relationship with his children, that one son lives with him, and that his other children stop by to visit about once per month.  See Bd. Hrg. Tr. 16-17.  

The Board notes there are buddy statements in the record relating to the Veteran's social and occupation impairment.  Specifically, in September 2016, the Veteran's former co-worker stated that the Veteran was argumentative and did not get along with his co-workers.  He stated that the Veteran rebelled against everything he was asked to do, and that the Veteran would have loud outbursts on the job.  Moreover, the former co-worker stated that the Veteran should not have been working around people or with people.  Additionally, he stated that the Veteran was always angry at everyone.

The Veteran has consistently described his symptoms.  The Board finds that the Veteran's statements regarding his symptoms are both competent and credible.  See Layno v. Brown, 6 Vet.App. 465, 469 (1994) (lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board").

As noted above, "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 118.  Additionally, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of [occupational and social] impairment."  Id.

The Board finds that the August 2009, July 2013, and August 2016 VA examinations mentioned above, along with the medical records associated with the claims file, and Veteran's testimony, shows that the Veteran's PTSD is not severe enough to cause total occupational and social impairment.  Specifically, while the record shows that the Veteran has some social impairment, the record does not reflect total impairment.  As discussed above, the Veteran still has a good relationship with his children, he has a small group of friends, and he participates in leisure activities with others.

The Board notes that that no other diagnostic codes provide a basis for any higher or additional ratings for the Veteran's PTSD.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  Moreover, when a condition is specifically listed in the rating schedule, it may not be rated by analogy.  Copeland v. McDonald, 27 Vet. App. 333 (2015).

The Board therefore concludes that the Veteran has not demonstrated symptoms consistent with the general level of impairment warranting a 100 percent evaluation, or akin to the symptoms listings found in that rating criteria.  Thus, a grant of an increase evaluation of 100 percent is not warranted.



ORDER

Entitlement to an increased rating in excess of 70 percent for service-connected PTSD is denied.




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


